
	
		I
		112th CONGRESS
		1st Session
		H. R. 1578
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Slaughter (for
			 herself, Mrs. Lowey,
			 Ms. Roybal-Allard,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Schakowsky,
			 Ms. Hanabusa,
			 Mr. Hastings of Florida,
			 Mr. Holden, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to improve the
		  health care system’s assessment and response to domestic violence, dating
		  violence, sexual assault, and stalking, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Violence Against Women Health Initiative Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Coordinated Public Health Initiative to End Violence
				Against Women
					Sec. 101. Grants to foster public health responses to intimate
				partner violence and sexual assault.
					Sec. 102. Training and education of health
				professionals.
					Title II—Research on effective public health approaches to end
				violence against women
					Sec. 201. Research on effective interventions to end domestic
				violence, sexual assault, and stalking against women in the health care
				setting.
				
			2.FindingsThe Congress finds the following:
			(1)Domestic violence and sexual violence are
			 public health problems and among the most significant social determinants of
			 health for women and girls.
			(2)Nearly one in four
			 women in the United States reports experiencing violence by a current or former
			 spouse or boyfriend at some point in her life, and one in six women reported
			 experiencing a completed sexual assault.
			(3)Violence and abuse
			 can affect health in many ways from physical injuries sustained during violent
			 episodes, trauma symptoms including depression and thoughts of suicide, and
			 harmful health coping behaviors such as alcohol and substance abuse.
			(4)Research published
			 in the Journal of Women’s Health in 2007 found that women who are victims of
			 violence have 17 percent more primary care doctor visits, 14 percent more
			 specialist visits, and 27 percent more prescription refills than non-abused
			 women.
			(5)Women who have
			 experienced violence and abuse are 80 percent more likely to have a stroke, 70
			 percent more likely to have heart disease, and 60 percent more likely to have
			 asthma than non-abused women.
			(6)In addition to
			 utilizing the health system at higher rates, victims are more likely to
			 experience a wide range of reproductive health problems including unintended
			 pregnancies, sexually transmitted disease/HIV transmission, miscarriages, and
			 more. Abuse increases the likelihood of teen pregnancy; adolescent girls in
			 abusive relationships are 3.5 times more likely to become pregnant than their
			 non-abused peers.
			(7)The Centers for
			 Disease Control and Prevention (CDC) have also linked childhood exposure to
			 violence with long-term, chronic health conditions including obesity,
			 arthritis, stroke, and heart disease.
			(8)The CDC
			 conservatively estimates that intimate partner rape, physical assault, and
			 stalking costs the health system and employers $8.3 billion annually from
			 direct injuries and services and lost productivity from work.
			(9)Most professional
			 health organizations, including the American Medical Association, American
			 Nurses Association, American College of Obstetricians and Gynecologists,
			 American Psychological Association, American Academy of Pediatrics, and the
			 Joint Commission on the Accreditation of Health Care Organizations, endorse
			 routine assessment for domestic violence.
			(10)The health system
			 provides an important entry point to reduce violence and abuse and can improve
			 the health status of women, but without training and support on how to assess
			 and respond, providers are not routinely assessing and responding to abuse,
			 missing an important opportunity to help victims and prevent more serious
			 abuse.
			3.PurposeIt is the purpose of this Act to develop a
			 public health response to abuse by—
			(1)strengthening the
			 health care system’s assessment of and response to domestic violence, dating
			 violence, sexual assault, and stalking;
			(2)increasing the
			 number of victims identified and assisted in health or public health settings;
			 and
			(3)expanding research
			 on effective interventions in health settings.
			ICoordinated Public
			 Health Initiative to End Violence Against Women
			101.Grants to
			 foster public health responses to intimate partner violence and sexual
			 assaultSection 399P of the
			 Public Health Service Act (42 U.S.C. 280g–4) is amended—
				(1)in subsection (a)—
					(A)by amending paragraph (1) to read as
			 follows:
						
							(1)In
				generalThe Secretary, acting
				through the Director of the Office on Women’s Health in the Office of the
				Secretary, and in consultation with the Director of the Family Violence
				Prevention and Services Office, shall award grants to eligible State, tribal,
				territorial, or local entities to strengthen the response of State, tribal,
				territorial, or local health care systems to domestic violence, dating
				violence, sexual assault, and stalking and prevent and respond to physical and
				sexual violence across the
				lifespan.
							;
					(B)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
						
							(A)be—
								(i)a State department (or other division) of
				health, a State, tribal, or territorial domestic violence or sexual assault
				coalition or victim services program, a State law enforcement task force, or
				any other nonprofit, nongovernmental State, tribal, or territorial entity with
				a history of effective work in the fields of domestic violence, dating
				violence, sexual assault, or stalking, and health care, including physical or
				mental health care; or
								(ii)a local victim services program, a local
				department (or other division) of health, a local health clinic, hospital, or
				health system, or any other community-based organization with a history of
				effective work in the field of domestic violence, dating violence, sexual
				assault, or stalking, and health care, including physical or mental health
				care;
								;
				and
					(C)in paragraph (3),
			 by striking 2 years and by inserting 36 months;
			 and
					(2)in subsection
			 (b)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalAn entity shall use
				amounts received under a grant under this section to design or enhance and
				implement comprehensive strategies to improve the response of the health care
				system to domestic violence, dating violence, sexual assault, or stalking in
				clinical, public health, hospital, managed care (including behavioral and
				mental health), and other health
				settings.
							;
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)Mandatory
				strategiesStrategies
				implemented under paragraph (1) shall include the following:
								(A)The implementation, dissemination, and
				evaluation of policies and procedures to guide health professionals and public
				health staff in responding to domestic violence, dating violence, sexual
				assault, and stalking, including strategies to ensure that health information
				is maintained in a manner that protects the patient’s privacy and safety and
				health information technology is used to improve documentation, identification,
				assessment, treatment, and follow-up care.
								(B)The development of on-site access to
				services to address the safety, medical, mental health, and economic needs of
				patients who are victims of domestic violence, dating violence, sexual assault,
				or stalking, either by increasing the capacity of existing health professionals
				and public health staff to address domestic violence, dating violence, sexual
				assault, and stalking, or by contracting with or hiring victim service
				providers to provide the services or to model other services appropriate to the
				geographic and cultural needs of a site.
								(C)The provision of training and followup
				technical assistance to health professionals, public health staff, and allied
				health professionals to identify, assess, treat, and refer clients who are
				victims of domestic violence, dating violence, sexual assault, or
				stalking.
								(D)The development,
				replication, refinement, and testing of model strategies in adolescent health
				settings to prevent and respond to violence and
				abuse.
								;
					(C)in paragraph
			 (3)—
						(i)by
			 amending subparagraph (A) to read as follows:
							
								(A)The development of training modules and
				policies that address domestic violence, dating violence, sexual assault, and
				stalking over the lifespan, including child abuse, childhood exposure to
				domestic and sexual violence, and elder
				abuse.
								;
						(ii)in
			 subparagraph (B), by striking and stalking prevention and by
			 inserting , stalking prevention, and healthy
			 relationships;
						(iii)by
			 amending subparagraph (D) to read as follows:
							
								(D)The inclusion of the health effects of
				lifetime exposure to violence and abuse as well as related behavioral risk
				factors in health professional training schools including medical, dental,
				nursing, social work, and mental health curricula, and allied health service
				training courses.
								;
						(iv)by
			 amending subparagraph (E) to read as follows:
							
								(E)The integration of knowledge of domestic
				violence, dating violence, sexual assault, and stalking into health care
				accreditation and professional licensing examinations, such as medical, dental,
				social work, and nursing boards, and where appropriate, other allied health
				exams.
								;
				and
						(v)by
			 adding at the end the following new subparagraph:
							
								(F)The development, expansion, and
				implementation of sexual assault forensic medical examination
				programs.
								;
				and
						(D)by adding at the
			 end the following:
						
							(4)Building
				evidence of model programsStrategies implemented under paragraph (1)
				may include research and evaluation of programs funded under this section to
				build evidence of model programs to be disseminated. As a condition on receipt
				of a grant for such research and evaluation, an applicant shall agree to
				release any findings resulting from the research and evaluation to the general
				public no later than 90 days after the findings are available. The Secretary
				shall facilitate the wide dissemination of such findings by means of multiple
				media, including the Internet.
							;
				and
					(3)by striking
			 subsections (c) and (d) and inserting the following:
					
						(c)PreferenceIn selecting grant recipients under this
				section, the Secretary shall give preference to applicants based on the
				strength of their evaluation strategies, with outcome-based evaluations
				prioritized.
						(d)Technical
				assistance
							(1)In
				generalThe Secretary may provide technical assistance with
				respect to the planning, development, and operation of any program or service
				carried out pursuant to this section. The Secretary may provide such technical
				assistance directly or through grants or contracts.
							(2)Availability of
				materialsThe Secretary shall
				make materials on training, best practices, evaluation, and other subjects
				developed by grantees under this section publicly available to the extent
				feasible, including through the use of electronic media, replication of
				materials, and tailoring of materials to meet varying geographic and
				jurisdictional needs.
							(e)ReportingThe Secretary shall publish a biennial
				report on—
							(1)the distribution
				of funds under this section; and
							(2)the programs and
				activities supported by such funds.
							(f)DefinitionsExcept as inconsistent with this section,
				the definitions in section 40002 of the Violence Against Women Act of 1994
				shall apply to this section.
						(g)Authorization of
				Appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $5,000,000 for each of fiscal years 2012 through 2016, to remain
				available until expended.
							(2)Allocation of
				funds
								(A)Administrative
				costsOf the funds made
				available to carry out this section for any fiscal year, the Secretary shall
				not use more than 2.5 percent for administration and monitoring of grants
				awarded under this section.
								(B)Research and
				evaluationOf the funds made
				available to carry out this section for any fiscal year, the Secretary shall
				not use more than 15 percent to award funds for research and evaluation under
				subsection
				(b)(4).
								.
				102.Training and
			 education of health professionalsSection 758 of the Public Health Service Act
			 (42 U.S.C. 294h) is amended to read as follows:
				
					758.Interdisciplinary
				training and education on domestic violence, sexual assault, and other types of
				violence and abuse
						(a)GrantsThe Secretary, acting through the Director
				of the Office on Women’s Health in the Office of the Secretary, and in
				consultation with the Administrator of the Health Resources and Services
				Administration and the Director of the Family Violence Prevention and Services
				Office, shall award grants to eligible entities to develop interdisciplinary
				training for health professionals, public health staff, and allied health
				professionals, and education programs that provide undergraduate, graduate, or
				postgraduate medical, psychology, and nursing (including advanced practice
				nursing) students, and current health professionals, with an understanding of,
				and clinical skills pertinent to, domestic violence, dating violence, sexual
				assault, and stalking across the lifespan.
						(b)Eligibility
							(1)In
				generalTo be eligible to receive a grant under this section, an
				entity shall be—
								(A)an accredited
				school of allopathic or osteopathic medicine, psychology, nursing, social work,
				or allied health;
								(B)a health care
				provider membership or professional organization, or a health care
				system;
								(C)a nonprofit
				organization with a history of effective work in the field of training health
				professionals with an understanding of, and clinical skills pertinent to,
				domestic violence, dating violence, sexual assault, or stalking, and lifetime
				exposure to violence and abuse; or
								(D)a State, tribal,
				territorial, or local entity.
								(2)Additional
				requirementsTo be eligible to receive a grant under this
				section, an entity shall prepare and submit an application to the Secretary
				including at a minimum—
								(A)strategies for the
				dissemination and sharing of curricula and other educational materials
				developed under the grant to other interested medical, psychology, social work,
				and nursing schools and national resource repositories for materials on
				domestic violence, dating violence, sexual assault, and stalking; and
								(B)a plan for
				consulting with domestic violence or sexual assault coalitions, or national
				nonprofit organizations or racial and ethnic minority-specific organizations
				with demonstrated experience and expertise in domestic violence, dating
				violence, sexual assault, or stalking.
								(3)PreferenceIn selecting grant recipients under this
				section, the Secretary shall give preference to applicants based on the
				strength of their evaluation strategies, with outcome-based evaluations
				prioritized.
							(c)Use of
				funds
							(1)Required
				usesAmounts provided under a
				grant under this section shall be used—
								(A)to plan and
				develop—
									(i)interdisciplinary
				health training and education for medical, psychology, social work, nursing,
				and other health professions students, interns, residents, fellows, or current
				health care providers to identify and provide health care services (including
				mental or behavioral health care services and referrals to appropriate
				community services) to individuals who are victims of domestic violence, dating
				violence, sexual assault, or stalking; and
									(ii)culturally and
				linguistically competent clinical components for integration into approved
				internship, residency, and fellowship training or continuing medical education
				training that address physical and mental health issues related to domestic
				violence, dating violence, sexual assault, and stalking, along with other forms
				of violence as appropriate, and include the primacy of victim safety and
				confidentiality; or
									(B)in the case of a
				grant recipient described in subsection (b)(1)(B), to—
									(i)develop and
				provide guidance to members, constituents, institutions, and stakeholders to
				increase assessment and referral to services; and
									(ii)facilitate
				cross-training and provide collaborative opportunities between partners and
				public health agencies.
									(2)Permissive
				usesAmounts provided under a grant under this section may be
				used to—
								(A)offer
				community-based training opportunities in rural areas, which may include the
				use of distance learning networks and other available technologies needed to
				reach isolated rural areas to train health professions students, interns,
				residents, and fellows on domestic violence, dating violence, sexual assault,
				stalking, and other forms of violence and abuse;
								(B)provide stipends
				to students who are underrepresented in the health professions as necessary to
				promote and enable their participation in offsite training experiences designed
				to develop health care clinical skills related to domestic violence, dating
				violence, sexual assault, and stalking;
								(C)provide clinical
				research fellowships to explore the relationship between victimization or
				exposure to abuse, and physical and mental health status; or
								(D)evaluate
				innovative curricula, training models, or programs.
								(3)Building
				evidence of model programsAmounts provided under a grant under
				this section may be used to conduct research and evaluation of programs funded
				under this section to build evidence of model programs to be disseminated. As a
				condition on receipt of a grant for such research and evaluation, an applicant
				shall agree to release any findings resulting from the research and evaluation
				to the general public no later than 90 days after the findings are available.
				The Secretary shall facilitate the wide dissemination of such findings by means
				of multiple media, including the Internet.
							(4)Requirements
								(A)Confidentiality
				and safetyGrantees under
				this section shall ensure that all educational programs developed with grant
				funds address issues of confidentiality and patient safety, and that faculty
				and staff associated with delivering educational components are fully trained
				in procedures that will protect the immediate and ongoing security of the
				patients, patient records, and staff. Organizations with demonstrated expertise
				in the confidentiality and safety needs of victims of domestic violence, dating
				violence, sexual assault, and stalking shall be consulted on the development
				and adequacy of confidentially and security procedures, and shall be fairly
				compensated by grantees for their services.
								(B)Rural
				programsRural training programs carried out under paragraph
				(2)(A) shall reflect adjustments in protocols and procedures or referrals that
				may be needed to protect the confidentiality and safety of patients who live in
				small or isolated communities and who are currently or have previously
				experienced violence or abuse.
								(C)Child and elder
				abuseIssues related to child and elder abuse may be addressed as
				part of a comprehensive programmatic approach implemented under a grant under
				this section.
								(d)Technical
				assistance
							(1)In
				generalThe Secretary may provide technical assistance with
				respect to the planning, development, and operation of any program or service
				carried out pursuant to this section. The Secretary may provide such technical
				assistance directly or through grants or contracts.
							(2)Availability of
				materialsThe Secretary shall
				make materials on training, best practices, evaluation and other subjects
				developed by grantees under this section publicly available to the extent
				feasible, including through the use of electronic media, replication of
				materials, and tailoring of materials to meet varying geographic and
				jurisdictional needs.
							(e)ReportingThe Secretary shall publish a biennial
				report on—
							(1)the distribution
				of funds under this section; and
							(2)the programs and
				activities supported by such funds.
							(f)DefinitionsExcept
				as inconsistent with this section, the definitions in section 40002 of the
				Violence Against Women Act of 1994 shall apply to this section.
						(g)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $3,000,000 for each of fiscal years 2012 through 2016, to remain
				available until expended.
							(2)Allocation of
				funds
								(A)Administrative
				CostsOf the funds made
				available to carry out this section for any fiscal year, the Secretary shall
				not use more than 2.5 percent for administration and monitoring of grants
				awarded under this section.
								(B)Research and
				EvaluationOf the funds made
				available to carry out this section for any fiscal year, the Secretary shall
				not use more than 15 percent to award funds for research and evaluation under
				subsection
				(c)(3).
								.
			IIResearch on
			 effective public health approaches to end violence against women
			201.Research on
			 effective interventions to end domestic violence, sexual assault, and stalking
			 against women in the health care settingSection 40297 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13973) is amended—
				(1)in the section
			 heading, by inserting after effective interventions the following:
			 to end domestic violence,
			 sexual assault, and stalking against women;
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (B)—
						(i)by
			 striking and after the semicolon; and
						(ii)by inserting before the semicolon ,
			 including evaluating programs using evidence-based process and outcome
			 indicators;
						(B)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following new subparagraphs:
						
							(D)research on effective health care
				interventions to domestic and sexual violence and sexual coercion, including
				evaluating programs using evidence-based process and outcome indicators;
				or
							(E)research into factors that increase
				resiliency for children exposed to dating violence, sexual assault, stalking,
				or individuals who have a lifetime exposure to violence and
				abuse.
							;
					(3)in subsection
			 (b)(2)(B)—
					(A)by striking within primary care and
			 emergency health care settings and inserting within community
			 health centers and primary care, emergency health care, or adolescent health
			 settings; and
					(B)by striking
			 domestic violence and inserting dating violence, sexual
			 assault, or stalking; and
					(4)in subsection
			 (d)—
					(A)by striking
			 2007 through 2011 and inserting 2012 through
			 2016; and
					(B)by inserting
			 , to remain available until expended before the period.
					
